 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                           EASTERN DISTRICT OF CALIFORNIA
10

11   KERN COUNTY HOSPITAL                         )   CASE NO. 18-cv-00473-DAD-JLT
     AUTHORITY,                                   )
12                                                )   [PROPOSED] ORDER GRANTING
                                  Plaintiff,      )   REQUEST FOR TELEPHONIC
13                                                )   APPEARANCE AT SETTLEMENT
            vs.                                   )   CONFERENCE
14
                                                  )
     UNITEDHEALTHCARE INSURANCE
15   COMPANY,                                     )
                         Defendant.               )
16                                                )

17         Good cause appearing, the Court ORDERS:

18         1.     United’s corporate representative may appear at the March 28, 2019 Settlement

19   Conference by telephone provided the representative throughout the conference.

20
     IT IS SO ORDERED.
21

22     Dated:     March 25, 2019                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
